Citation Nr: 1212358	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  11-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and L. W.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1958 to November 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for skin cancer.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at an August 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board notes that a representative from the Arkansas Department of Veterans Affairs represented the Veteran during the August 2011 hearing.  However, the claims file contains a completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing Veterans of Foreign Wars of the United States as the Veteran's representative.  There is no indication in the claims file that this appointment had been revoked.  The Board is therefore recognizing the Veterans of Foreign Wars of the United States as the Veteran's current representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran has alleged that his skin cancer developed as a result of his sun exposure during service.  Various internet articles submitted by the Veteran suggested that most basal cell carcinomas were caused by long-term exposure to ultraviolet radiation from sunlight.  A June 2010 VA examiner opined that it would be "difficult to etiologically relate" the Veteran's basal cell cancers and squamous cell cancers to "solar damage sustained in the military more than 50 years ago."  No rationale for this opinion was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, this opinion was not provided to the degree of certainty required to adjudicate a claim for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  This opinion is therefore unlikely to survive judicial scrutiny and a new VA examination is required.

In a February 2011 completed Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's former employer indicated that the Veteran had retired from work due to an unspecified physical disability and that he received Social Security Administration (SSA) benefits.  The basis of such an application is not clear from the record.  The Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although it is likely that the Veteran now receives SSA retirement benefits due to age, the Board is require to seek any records related to this earlier disability application.

During the August 2011 hearing, the Veteran testified that he was receiving current treatment for his skin cancer from the Memphis Dermatology Clinic.  Records from this provider dated through October 2008 are located in the claims file.  VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2) (2011).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2) (2011).  VA should attempt to obtain these records on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration and request all medical records and decisions associated with any benefit application the Veteran may have filed or award he may have received.

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should obtain the Veteran's private treatment records from Memphis Dermatology Clinic as identified during the August 2011 hearing.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.  All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

3.  Following the completion of the development listed in item numbered one and two, the RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his claimed skin cancer.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed skin cancer?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since April 2009.

b) Is it at least as likely as not (50 percent or greater probability) that any such diagnosed disability had its onset during the Veteran's period of active duty service from February 1958 to November 1960; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the Veteran's contention that his sun exposure during service resulted in his skin cancer.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


